Title: From George Washington to Edward Hand, 30 November 1781
From: Washington, George
To: Hand, Edward


                  
                     Dr Sir
                     Head Quarters Philadelphia 30th Novr 1781
                  
                  The Honble the Congress having thought proper to request me, to remain in this City, to assist in transacting public business.  I find it necessary that the Heads of particular departments should also reside here; during the term that the Business referr’d to may require attention.
                  You will therefore upon the receipt of this be pleased to make such arrangements as your private affairs may require; and repair to this place as spedily as you can with convenience.  I am Dr Sir Your &c.  
                  
                     Go: Washington
                     
                  
               